United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, ADMINISTRATION FOR
CHILDREN & FAMILIES, Mount Laurel, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1839
Issued: January 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2014 appellant filed a timely appeal from the February 21 and July 25,
2014 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP) denying
his requests for reconsideration. The last merit decision in this case was issued on
November 8, 2013. Since more than 180 days have elapsed since the last merit decision of
November 8, 2013 and the filing of this appeal, and pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction
over the merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

On appeal, appellant contends that the medical evidence establishes that he suffers from
carpal tunnel syndrome causally related to his federal employment.
FACTUAL HISTORY
On August 12, 2013 appellant, then a 63-year-old program specialist, filed an
occupational disease claim alleging that, as a result of his federal duties which involved
significant repetitive movements including typing, using a mouse, and inputting data into the
computer, he developed carpal tunnel syndrome.
By decision dated November 8, 2013, OWCP denied appellant’s claim as he failed to
establish a causal connection between the accepted duties of his federal employment and his
diagnosed carpal tunnel syndrome. In reaching its decision, it reviewed various medical reports
including a September 25, 2013 note by Dr. John S. Taras, a Board-certified orthopedic surgeon
with a Board-certified subspecialty in surgery of the hand, who reported that he was treating
appellant for bilateral carpal tunnel symptoms resulting from his job duties involving “a
significant amount of repetitive movements such as long periods of typing and use of a mouse.”
On January 16, 2014 appellant requested reconsideration. He contended that the medical
evidence established that he had carpal tunnel syndrome causally related to his federal
employment. Appellant resubmitted the September 25, 2013 note by Dr. Taras along with a
January 3, 2014 work/activity status form wherein Dr. Taras marked a box indicating that
appellant could work full duty with no restrictions.
By decision dated February 21, 2014, OWCP denied appellant’s request for
reconsideration without conducting a merit review.
On April 21, 2014 appellant again requested reconsideration. In a letter almost identical
to the letter of January 16, 2014, he reargued that the medical evidence supported that he
sustained carpal tunnel syndrome causally related to the duties of his federal employment.
Appellant resubmitted the September 25, 2013 note by Dr. Taras.
By decision dated July 25, 2014, OWCP denied appellant’s reconsideration request
without conducting a merit review of the evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
2

Id. at §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(3).

2

of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.6
ANALYSIS
By decision dated November 8, 2013, OWCP denied appellant’s claim for compensation,
as it determined that appellant had failed to establish a causal connection between the accepted
duties of his federal employment and his diagnosed carpal tunnel syndrome. Appellant requested
reconsideration on January 16 and April 21, 2014. His requests for reconsideration were denied
in decisions dated February 21 and July 25, 2014.
On appeal, appellant argues the merits of his claim, i.e., he contends that the medical
evidence supports that he suffered from carpal tunnel syndrome causally related to his federal
employment. However, as noted previously, as the last merit decision, dated November 8, 2013,
was issued more than 180 days before the filing of this appeal on August 18, 2014, the Board is
precluded from considering the merits of the claim on appeal.7
The threshold issue to be resolved is whether appellant established that his carpal tunnel
syndrome was causally related to the accepted factors of his federal employment. This was a
medical issue which must be addressed by pertinent new and relevant medical evidence.8 The
only new evidence submitted by appellant on reconsideration was a January 3, 2014
work/activity status form signed by Dr. Taras indicating that appellant could work full duty with
no restrictions. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.9 As the work/activity
status form does not address the issue of causal relationship, it does not constitute a basis for
reopening appellant’s case. Appellant also resubmitted the September 25, 2013 report by
Dr. Taras, a report previously considered by OWCP when it denied appellant’s claim. Evidence

4

Id. at § 10.607(a).

5

20 C.F.R. § 10.608(b).

6

T.E., Docket No. 14-1047 (issued October 9, 2014).

7

See 20 C.F.R. § 501.3(e); see also A.B., Docket No. 13-1465 (issued June 4, 2014).

8

See J.S., Docket No. 14-465 (issued October 16, 2014).

9

P.C., 58 ECAB 405, 412 (2007); Ronald A. Eldridge, 53 ECAB 218, 222 (2001); Alan G. Williams, 52 ECAB
180, 187 (2000).

3

that repeats or duplicates evidence already in the case record has no evidentiary value and does
not constitute a basis for reopening a case.10
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute pertinent new and relevant evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review on the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 25 and February 21, 2014 are affirmed.
Issued: January 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

P.B., Docket No. 14-908 (issued October 9, 2014).

4

